﻿Sir, on behalf of the European Community and its member States I take pleasure in congratulating you on your election to the presidency of the General Assembly at this forty-second session,
I should like also to express the Community's appreciation to your predecessor for the leadership shown by him on so many occasions during the past year.
The 12 States members of the European Community wish also to pay a tribute to our Secretary-General and to express our deep appreciation of his patient and tireless efforts to solve the problems facing us, including those within this very Organization.
I last had the honour to address the General Assembly on behalf of the European Community and its member States in 1982. At that time, I began with words that vividly reflected the difficulties we then faced:
"The world today presents a bleak picture. It is becoming Increasingly difficult to remain optimistic about the future." (A/37/PV.8>pp.18-20)
How does the situation look today, five years later? X am happy to say that in the period since I last addressed the General Assembly, there have been a number of encouraging developments. Fortunately, the worst fears expressed at that time have not been realized, and there are grounds for looking to the future with guarded optimism. Difficulties remain in many parts of the world, but it should be noted that international tension has to some extent been reduced as a result of improving relations between East and West.
Numerous challenges remain, however. And the United Nations continues to have a central role to play in meeting them. It is striking how the United Nations is now seen as having a major role in finding acceptable solutions to so many of the serious international conflicts that face us - Afghanistan, the Iraq-Iran war, the Arab-Israeli conflict, Lebanon, Cyprus, Kampuchea and southern Africa. After a period in which the United Nations was too often seen as marginal to the great issues of the day, the Twelve welcome the Organization's increasingly central and active role.
The 12 States members of the European Community are willing to contribute fully and constructively to the efforts being made by the Secretary-General, the Security Council and this Assembly. It is important that all the nations of the world should work together as truly United nations. The French philosopher Pascal once wrote;
"Plurality which is not reduced to unity is confusion, unity which does not
depend on plurality is tyranny."
Let us all try in the coming months, here in New York, to work together and to settle our differences in a constructive and far-sighted atmosphere. This is what the many millions of people whom we represent expect of us.
We live in a world of interdependence - a world in which few, if any, major problems can be resolved by one nation alone. The very existence of the European Community reflects the Twelve's acknowledgement of this fact. Our collective efforts to meet the challenges facing Western Europe in the past 30 years highlight our fundamental commitment to international co-operation and collaboration. Since the Treaty of Rome was signed in 1957, the Community has faced difficulties and disagreements. It has taken time to develop the habits of instinctive partnership among the European Community's member States. But we are in no doubt about the benefits that our peoples have enjoyed as a result of the creation of the European Community. 
With the entry into force of the Single· European Act this year the European Community has entered into a new phase of close collaboration. Our own experiences have made us all the more convinced that such regional co-operation within the wide global framework is essential if lasting solutions are to be found to the world's problems.
The Twelve naturally attach particular importance to the development of East-West relations. As Europeans, we cannot ignore the artificial barriers that divide our continent, and have for over 40 years. The Helsinki Final Act laid a solid foundation for overcoming those barriers. Unfortunately, much still remains to be done adequately to translate the provisions of the Final Act into reality. The Twelve have played a central role in the Conference on Security and Co-operation in Europe (CSCE) process since its inception, and we are determined to press for continuing progress. The commitments freely entered into in Helsinki and elsewhere must be fully implemented by all States participating in the CSCE. Their peoples must be able to enjoy the real benefits, including, in particular, respect for human rights, which they were promised in 1975.
At the current follow-up meeting in Vienna the Twelve have therefore submitted major proposals within the main areas of the CSCE process, especially concerning its human dimension. We wish, in particular, to increase the impact of the CSCE for individual Europeans by facilitating contacts between East and West, by creating and strengthening guarantees of individual rights and freedoms and by ensuring the free flow of information, ideas and people. Our ideals and proposals must be adequately reflected in any concluding document of the Vienna meeting. That document would thus promote full compliance with existing commitments and represent substantial and balanced progress across the full range of CSCE subjects. The CSCE process cannot stand still, it must be dynamic and responsive to the needs and wishes of our citizens.
We are following carefully recent developments in the Soviet Union. We note with interest that new words have been used by the Soviet Union that could point towards a more open society. Improved mutual awareness and understanding between States are both desirable in themselves and have a crucial role to play in reducing mistrust and fear.
However, we look to the Soviet Union for deeds that will match its words. Afghanistan is a case in point. Soviet policy in Afghanistan is a concrete test of the Soviet Union's goodwill and intentions. More than 110,000 Soviet troops remain in Afghanistan against the will of the Afghan people. Seven years of indiscriminate warfare have brought immense suffering upon the civilian population, created the world's biggest refugee problem and imposed considerable burdens on neighbouring countries, in particular Pakistan.
As expressed in the annual resolutions overwhelmingly endorsed by the Assembly, the Soviet occupation of Afghanistan continues to be as unacceptable to the international community as was the case in 1979š The rapid and unconditional withdrawal of all Soviet troops according to an irrevocable timetable and respect for the legitimate right of the Afghan people to decide freely their own future and system of government are the key elements in a lasting peaceful solution. The Twelve support the efforts of the United Nations Secretary-General to bring about an early negotiated settlement based on the principles contained in United Nations resolutions.
The Twelve welcome improved relations between the super-Powers and, in particular, indications that agreement is near on the global elimination of land-based intermediate-range nuclear missiles with a range of between 500 and 5,500 kilometres. This would be a major achievement. The Twelve hope that such an agreement would help to reduce tensions and enhance international security. The Twelve also hope that success in negotiations on intermediate-range nuclear forces will give a new impetus to United States-Soviet negotiations on other nuclear-missile and space systems. Priority should next be given to reaching early progress towards limitations and substantial reductions of the strategic nuclear arsenals of the two super-Powers. We call for further intensification of efforts aimed at reaching agreements which are fair, balanced and effectively verifiable.
Urgent progress must also be made in other fields of arms control and disarmament. À global ban on chemical weapons should enhance international security and lead to the removal from countries' arsenals of a particularly horrifying and inhuman instrument of war. We cannot forget that it is conventional weapons that have caused millions of deaths around the world since 1945 and continue to do so. The Twelve want to use this opportunity to underline the importance of the process started in Stockholm towards building greater military confidence in Europe, the first result of which constitutes a success recognized by all. We hope to see further progress in this field at the CSCE follow-up meeting in Vienna. The Twelve underline their strong interest in the discussions in this connection on further steps to promote the establishment in Europe of a secure and stable balance of conventional forces at a lower level and an increase in military transparency. We also strongly support efforts within the United Nations to tackle the problem of conventional disarmament. In this field, as in many others, the third special session on disarmament presents an opportunity to make a further contribution to progress in the arms-control and disarmament process, including effective steps towards the establishment of the necessary transparency of military budgets according to objective standards.
One area that carries deep scars of regional tension and armed conflict is the Middle East. The conflict between Iraq and Iran has now lasted for seven terrible years and continues to cause widespread death, destruction and suffering. This conflict represents an increasingly serious threat to security and to freedom of navigation in the Gulf. As expressed in their declaration of 3 September this year, the Twelve are seriously concerned by the continuation of the Iraq-Iran conflict and the resulting increase in tension in the Gulf. The Twelve whole-heartedly support Security Council resolution 598 (1987) and call for its early implementation in full. Noting the positions of the two parties as expressed to date, we call urgently for speedy implementation of the resolution and the immediate observance of a cease-fire on land, on the sea and in the air.
We fully support the Secretary-General in his efforts to achieve this end and appeal to both Iraq and Iran to co-operate fully with him. We reiterate our firm support for the fundamental principle of freedom of navigation, which is of the utmost importance to the whole international community. 
The Arab-Israeli conflict remains an issue of concern to us all. It lies at the heart of continuing tension in the Near East, and further efforts are urgently needed to achieve progress towards a just, global and lasting settlement of this conflict. The Twelve's views on the key elements which must make up a solution to this conflict are well known. In accordance with the Venice Declaration and other declarations, two principles are fundamental: the right of all States in the area, including Israel, to exist within secure frontiers·, and the right of the Palestinian people to self-determination, with all that this implies. We call upon the parties to the Arab-Israeli conflict to open the doors to peace by recognizing each other's rights. Against the background of their long-standing contacts with the region, the Twelve are following closely current diplomatic efforts to revitalize the peace process. In our declarations of 23 February and 13 July this year, we have stated that we are in favour of an international conference, held under the auspices of the United Nations with the participation of interested parties as well as any other party able to make a direct and positive contribution to the restoration and maintenance of peace and to the region's economic and social development. Such a conference provides a suitable framework for the necessary negotiations between the parties directly concerned and seems to us at present to be the only formula to allow the peace process to move forward. We are in close contact with all the parties concerned and we shall do all in our power to encourage them to bring their positions sufficiently close together to allow such an international conference to be held - and to achieve worthwhile results.
The Twelve are increasingly concerned about the situation of human rights in the occupied territories. We renew our call on Israel to fulfil its obligations a; the occupying Power, pending its withdrawal, to lift restrictions on political and economic activities and, as we have reiterated recently in our declaration of 14 September/ to put an end to the illegal policy of settlements. In order to help improve the living conditions of the Palestinians in the occupied territories, the Community and its member States will continue to provide economic assistance directly to the Palestinians/ assistance designed to allow the territories to enjoy the fruits of normal economic development. This assistance is in no sense an alternative to a lasting political settlement - but we hope nevertheless that it may help in a small way to bring such a settlement nearer.
As to the tragic fate of Lebanon we remain firmly committed to Lebanon's sovereignty, unity, independence and territorial integrity. We welcome the vital work being done by the United Nations Interim Force in Lebanon (UNIFIL) and call on all involved to support the UNIFIL force and allow it to carry out its mandate fully and in the best possible security conditions.
Turning now to the question of Cyprus/ a member of the European family I cannot disregard the fact that the situation remains unchanged. The tragic division of the island continues. The Twelve attach great importance to a just and viable solution of this problem. To that effect, we reaffirm our strong backing for the independence, sovereignty, territorial integrity and unity of the Republic of Cyprus, in accordance with the relevant United Nations resolutions. We stand fully by our previous statements and reject any action which purports to establish an independent State within Cyprus. We also express our support to the Secretary-General in his mission of good offices and ask those concerned to co-operate with him in the search for a solution to this problem of international concern and to refrain from words or actions that might adversely affect the prospects of a solution by peaceful means.
Turning to South Africa, we face a situation which none of us can view with equanimity. The Twelve have always made clear their unequivocal condemnation of
 apartheid, an immoral and unacceptable system which breeds hatred and violence. 
We remain convinced that what is needed in South Africa is a genuine national dialogue. Only broad-based negotiations, involving the genuine representatives c the various components of the South African population, can bring about a lasting settlement. The aim of the negotiations should be the emergence of a free, democratic, non-racial and United South Africa which takes into account the diversity of its society. The longer the Government delays, the more difficult this exercise will become. The longer the Government relies on repression as it£ main response to demands for change, the stronger will become the position of the in the majority who argue that only force can end apartheid. An increasing majority of South Africans will conclude that there is no way in which apartheid can reform itself through the parody of democracy practised in their country.
On the face of it, the outcome of the white elections in May was a victory for those in the minority community opposed to fundamental change. But in reality it was a defeat for everybody. The white minority community voted for the continued exclusion of the majority of the South Africans from having any say. For the tin being, the South African Government may be able to suppress opposition by force. But it cannot stop the clock of history. Apartheid is doomed the sooner the Government in South Africa comes to terms with that fact, the better. President Botha has the necessary majority in Parliament to abolish apartheid, and start paving the way for peaceful development in South Africa.
The meeting in Dakar earlier this summer between a courageous group of individual South Africans and leaders of the African National Congress (ANC) leaders illustrated the fact that common ground can still be found between the two communities.
We have frequently made clear the sort of steps which we believe the South African Government should take in order to allow a process of peaceful change to begin. We do not believe that a dialogue can take place while leaders of the majority are imprisoned or in exile, their political organizations are proscribed, and the state of emergency continues. Yet Nelson Mandela, probably the most respected political leader in South Africa, has now been in prison for more than 25 years.
At the same time, we shall continue to provide assistance to the victims of apartheid, inside South Africa as well as in the neighbouring States. The latter continue to suffer from South Africa's destabilization and armed incursions. We shall continue to monitor every aspect of the effects of apartheid, including human-rights violations and other abuses committed under cover of the state of emergency. The Twelve will continue to use pressure to bring about peaceful change, In the absence of significant progress in the abolition of apartheid, the attitude of the Twelve to South Africa remains under constant review.
We call once again cm South Africa to allow Namibia to become independent without delay on the basis of Security Council resolution 435 (1978). There is no justification for any other conduct.
The Twelve are concerned by the continued of the conflict between Chad and Libya. They believe that Chad has the right to decide its own destiny free from interference from neighbouring countries. They note that there is a territorial dispute between the two countries. Conscious of the dangers inherent in the Present situation, they hope that this dispute can be resolved peacefully, in accordance with international law and as rapidly as possible. They therefore wish to see either a direct agreement between the two parties or recourse to a process of international arbitration. The ad hoc committee created by the Organization of African Unity (OAU) in order to deal with the dispute and the International Court of Justice seem the most appropriate bodies. In Western Sahara, we appeal to the parties to respond positively to the Secretary-General's efforts to find a peaceful solution.
We note with concern the continued tension in the Horn of Africa and look forward to peaceful negotiated settlements among the countries concerned. We urge them also to take further steps to achieve the peaceful settlement of internal conflicts and to ensure respect for human rights in their countries. We are seriously concerned at the likely extent of food shortages, especially in Ethiopia. We attach particular importance to appropriate policies to help prevent further famine and to promote food security. We recognize the immediate need for humanitarian relief in the region, and are playing our part.
As to the division of the Korean peninsula and the continuing tension there, we see a resumption of the suspended direct dialogue between North and South as t e only way to reach a solution by peaceful means. It is our hope that, on the basis of the principle of universality, the people of Korea may soon gain full membership of this Organization. We have been encouraged by the progress made towards democratic reforms in the Republic of Korea. We extend our best wishes for the success of the forthcoming Olympic games.
The continued Vietnamese occupation of Kampuchea, in violation of the fundamental principles of the United Nations and international law, remains an issue of the greatest concern to the international community. Kampuchea must be free both of foreign troops and of any prospect of a return to the appalling activities of the Khmer Rouge. The Twelve call upon the new leadership in Hanoi o end the Vietnamese military intervention in Kampuchea in order to contribute to a rapid peaceful solution placing the fate of the hard-tried Kampuchean people in its own hands. To that end, we support a settlement of this tragic conflict in accordance with repeated United Nations resolutions, while expressing our firm support for the constructive efforts made by the Association of South-East Asian Nations.
We have seen this year In Sri Lanka encouraging proof that, where opportunities are grasped with courage and determination, conflict can be resolved. The Twelve warmly welcomed the agreement signed on 29 July between Sri Lanka and India for a peaceful solution to the ethnic conflict in Sri Lanka, a solution which we have long advocated. But such agreements can work only with the good will of all concerned; we urge them to continue to comply with the provisions of the agreement.
The Twelve reaffirm the particular Importance they attach to the strengthening and development of relations with Latin America, foe historical, political, economic and cultural reasons. Recent developments in Central America give cause for optimism. We warmly welcome the agreement signed at the Central American summit at Guatemala City on 7 August and supported by the Contadora Group and its Support Group. That agreement offers a historic opportunity to end armed conflict and bring peace and genuine democracy to the region. We have always believed that any lasting solution to Central America's problems had to emerge from within the region itself, and we urge the five countries, as well as all countries with links and Interest In the region, to co-operate constructively in implementing the Guatemala agreement within the time-frame prescribed. The Twelve remain committed to helping them, both by intensifying our political dialogue with the region, which is due to be carried forward by ministers at a meeting in the Federal Republic of Germany early next year, and by using our economic assistance to encourage and strengthen regional co-operation and Integration. 

I should like now to turn to a problem from which none of us can be confident of remaining free: international terrorism. This is a scourge that can threaten any of our citizens at any time. The strength of the Twelve's commitment to combating terrorism whenever and wherever it appears is well known. We believe that effective international co-operation is indispensable in responding to the terrorist threat. In that connection, maintaining the consensus in this Assembly represented by resolution 40/61 is in the interest of all. All involved must be made to realize that acts of terrorism can only damage the causes they purport to help. For our part, the Twelve have left third countries in no doubt about our collective determination to take action in this field. No country which lends support to terrorism can expect to enjoy normal relations with the Twelve. When we have clear indications of government support for terrorism we shall not hesitate to act. We are working hard in partnership with other like-minded countries to ensure that the perpetrators of such acts are brought to justice. We think that any Government supporting them should be strongly condemned by the international community.
In their approach to the rest of the world, the Twelve continue to attach the utmost importance to respect for human rights. For us, human rights are not a minor byway of international relations) they are of central importance in our dealings with all countries. The concept of human rights is not a convenient catchword to be used in attacking those with whom we disagree. It involves the acceptance of a set of fundamental standards of civilized behaviour by which и should all be ready to be judged. Over the years, the United Nations has plaid a key role in establishing such internationally accepted standards in this vitally important area. We naturally expect all Members of the United Nations to live up to those standards. We welcome any efforts designed to strengthen existing mechanisms established to ensure that nations' words are matched by deeds. We feel free - indeed obliged - to raise these issues with others when human rights are ignored or abused. The entering into force in June this year of the United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment was an important step in the tight direction.
We feel obliged to alleviate the plight of those who suffer from abuse of human tights, not least those who have been forced to leave their country. We think efforts should be made, on the basis of the concept of international solidarity, to improve the protection of the world's refugees. The Twelve reaffirm the role of the Office of the United Nations High Commissioner for Refugees as the International focal point for the promotion of durable solutions for refugees in all parts of the world, such as voluntary repatriation, regional integration or resettlement in third countries.
The International Conference on Drug Abuse and Illicit Trafficking, held at Vienna in June this year, was of primary importance to the Twelve. The European Community and its member States participated actively in it.
The present overall economic situation is characterized by moderate growth, accelerated and profound changes in the world economy, shifting policy concerns and the persisting difficulties of many developing countries- Among the serious problems facing the world economy are the severe debt problem of many developing countries, continuing protectionist pressures and major changes in the relative weight of the commodities sector. Looming behind these problems is the deteriorating state in some areas of the global natural-resource base upon which economic development depends considerably. 
However, there is sometimes a tendency to focus on uncertainties and overlook positive developments, and despite the present uncertainties there is cause for some optimism. Efforts are under way to foster vigorous national economies and a more stable and growth-oriented world economy. Most countries ate endeavouring to combine effectively macro-economic and structural policies, to extend the role of the market and to develop their human potential.
Equally important is the recognition of the joint responsibility for the functioning of the world economy, with each country contributing to the fostering of an expanding world economy in accordance with its ability. Most recently, this was demonstrated through the adoption by consensus of the Final Act of the Seventh United Nations Conference on Trade and Development (UNCTAD).
It is indeed a major achievement that all 140 countries participating in the Conference agreed on a common assessment of the relevant economic trends and of their policy implications, as well as on policy approaches and measures to deal with debt problems and resources for development, commodities, international trade and the problems of the least developed countries.
In the true spirit of interdependence and partnership, all countries recognized their responsibility, collectively and individually, to contribute according to their capacities and weight in the world economy to attainment of the common objective of revitalizing development, growth and international trade.
Hopefully, the constructive and co-operative approach taken at the Conference will constitute not only a new beginning for UNCTAD Itself but also a milestone in international co-operation. 
The European Community and its member States worked actively towards this result. We fully support the Final Act of UNCTAD VII and will contribute constructively to the" fulfilment of these undertakings in all the relevant international forums. We expect all other countries, developed and developing alike, to do the same, and look forward to a continued co-operative effort. The financing of the development efforts of the developing countries requires enhanced mobilization of domestic economic and human resources as well as increased external financial flows.
Official development assistance will continue to play a decisive role for a large number of developing countries, particularly on highly concessional terms for the poorer and least developed countries. The European Community and its member States are already large donors. We realize that further efforts are needed to increase the effectiveness of aid and to achieve as quickly as possible the official development assistance target of 0.7 per cent of gross national product as adopted under the International Development Strategy and the official development assistance target of 1.5 per cent of gross national product for the least developed countries as adopted in the Substantial New Programme of Action.
The multilateral institutions should be enabled to play a greater part in promoting more satisfactory growth, effective adjustment and mobilization of resources by providing concessional and non-concessional finance and by catalysing additional private capital flows.
Accordingly, we support a capital increase for the World Bank. We favour an early agreement on a substantial increase. We also welcome the proposal of the managing director of the International Monetary Fund (IMF) for a significant increase in the resources of the IMF's Structural Adjustment Facility and are ready to work actively towards reaching a conclusion of discussions thereon this year.
Handling the problems of debt facing many developing countries is one of the
most important tasks confronting the international community. There has been an evolving response by the international community to the debt problems. There is recognition of the need for enhanced co-operative action on a case-by-case basis by the parties involved and further progress was achieved at UNCTAD VII. In this respect, resolution 41/202, adopted last year, may also be recalled as a positive step. We are convinced that the agreement at UNCTAD VII constitutes an important contribution to discussions of the debt-servicing problem, which will continue in the coming months in the relevant international forums.
The debt-service burden of the poorest countries, primarily in sub-Saharan Africa, is particularly constraining. We fully accept measures adapted to the needs of these countries, which are undertaking adjustment efforts. Intensified deliberations in the Paris Club have already resulted in larger repayment and grace periods with respect to rescheduled official credit for certain countries in support of their far-reaching economic reforms, proposals for lower interest rates have been put forward.
Turning to the field of international trade, the European Community worked hard for the launching of the new round of multilateral trade negotiations, and we intend to work vigorously towards its successful and balanced conclusion within the agreed time-frame.
In recognition of the importance of trade in tropical products to a large number of developing countries, we are preparing a proposal to be presented at an early stage of the negotiations in the framework of the General Agreement on Tariffs and Trade (GATT).
The Community remains firmly committed to the objectives and undertakings of the Punta del Este Declaration. As the developing countries progressively develop and improve their trade situation they should participate more fully in the framework of rights and obligations under the General Agreement, thereby allowing positive measures to be taken to meet the needs of the least developed countries.
Liberalization and expansion of trade are in the interest of all countries and require concerted efforts. We take the agreement at UNCTAD VII as clear evidence that all Uruguay round participants are ready to shoulder their responsibilities. All parties concerned must undertake to adhere to the principles of multilateralism.
Agriculture remains a major political issue and this field has witnessed major progress in recent months.
Given the scope of the problems - for which all countries bear some responsibility - and their urgency, the Ministers of the Organisation for Economic Co-operation and Development agreed in May this year on the principles for a concerted reform of the agricultural policies of their countries, to be implemented in a balanced manner. Reforms of agricultural policies in industrialized countries on the basis of these principles will also be of benefit to developing countries. The European Community reaffirms its commitment to this important agreement and stresses the decisive importance of the Uruguay round in this context.
The agreement reached at UNCTAD VII on international co-operation between producers and consumers in the field of commodities drew on past experience, on a recognition of the complex circumstances affecting individual commodities, and thereby laid down the basis for working in the future towards constructive results in this field.
A similarly realistic approach should be taken with regard to the Common Fund, which might now enter into force after the recent signing by several countries.
The need for intensified international co-operation was also highlighted in the recent report of the World Commission on Environment and Development. The report gives us a timely reminder of the fragile ecological balance on which economic development is based. 
The World Commission has presented a strategy for sustainable development, which includes valuable guidelines to be used by the international community. The Environmental perspective to the Year 2000 and Beyond also constitutes a basis for further discussions.
The debate on the report of the Group of 18 High-Level Intergovernmental Experts and the adoption by consensus of resolution 41/213 clearly shows the determination of all Member States to reform and improve the Organization. The Twelve hope that the work prepared by the Committee for Programme and Co-ordination (CPC) will be successfully concluded during this session. The Secretary-General has demonstrated his determination to follow up seriously the reform process, and I can assure him of the full support of the Twelve in these efforts.
It now remains for the Special Commission undertaking the in-depth study of the United Nations intergovernmental structure and functions in the economic and social fields to show the same kind of determination. The Twelve will continue to work actively for a positive outcome. It must be in the interest of all Member States to ensure that the intergovernmental machinery functions as effectively as possible, in accordance with the Charter. Furthermore, we strongly believe that, together with progress in other parts of the reform process, progress in this respect will contribute significantly to restoring confidence in the ability of the United Nations to deal effectively with issues entrusted to it.
Reform is necessary to restore confidence in the merits of the Organization, but no reform can be completed if the Organization is deprived of the means to fulfil its mission. The Twelve emphasize again the need for all Member States to comply fully with their statutory financial obligations. There have been sufficient examples in the history of the United Nations to prove the value of multilateralism. The Twelve share the view expressed by the Secretary-General in his annual report that a pragmatic approach to the problems of an interdependent world provides a promising basis for broadened multilateral co-operation and for increased effectiveness of the United Nations. The Twelve firmly support a strong and effective United Nations, and trust that this objective is shared by all Member States. However, if we are to reach our common goal deeds must follow words.
The forty-second session of the General Assembly started its work last week. The coming months will be characterized by a multitude of meetings in many committees. Let me finish by quoting Piet Hein, a Danish philosopher, who gives the following advice on the arithmetic of co-operation;
"When you're adding up committees There's a useful rule of thumb: Talents make a difference. But follies make a sum". Let us all add up our talents in order to settle our differences. The net result should be a better world.
